DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 08 August 2022 has been entered; claims 1-7, 10, 13-16, 18-20, 22, 23, 25, 28-34, 36-38, and 42 remain pending, of which claims 16, 18-20, 22, 23, 25, 28-34, 36-38, and 42 were previously withdrawn.

Response to Arguments
Applicant’s arguments, see Page 12 of the Remarks, filed 08 August 2022, with respect to the rejection of claims 1-7, 10, and 13-15 under 35 USC 112(a) and the rejection of claims 1, 7, and 13-15 under 35 USC 102(a)(1) over Gu have been fully considered and are persuasive.  The rejection of claims 1-7, 10, and 13-15 under 35 USC 112(a) and rejection of claims 1, 7, and 13-15 under 35 USC 102(a)(1) over Gu have been withdrawn in light of Applicant’s amendments to the claims.
Applicant's arguments, see Pages 12-14 of the Remarks, filed 08 August 2022, with respect to the rejections of claims 1-7, 10, and 13-15 under 35 USC 112(b) and claims 2, 4-6, 10, and 13-15 under 35 USC 112(d) have been fully considered but they are not persuasive, for the reasons discussed in detail below.  The Examiner’s reasoning is substantively the same as in the Non-Final Rejection, as none of the specific issues with each claim were addressed. In general, these rejections have to do with claiming components of the composite material by how they function in a specific intended use, which cannot be fixed by adding clarifying limitations that further indicate the intended use as treating contaminants in (contaminated) water.  The composite material is not limited by any intended use; therefore, scope of those limitations is unclear. 
Applicant's arguments, see Pages 16-17 of the Remarks, filed 08 August 2022, with respect to the rejections of claims 1-7, 10, and 13-15 under 35 USC 112(a)(1) over Johnson have been fully considered but they are not persuasive, as Johnson clearly teaches pore channels and pore walls (“struts”) (see the rejection below).  Furthermore, the Examiner submits that Applicant’s arguments pertaining to the resin binder are not found to be persuasive, as Johnson teaches that the mesoporous titania (resin) incorporates iron oxides (“magnetic material”) (Paragraphs [0034, 0063, 0064]), encloses the buoyant core, and also that active catalyst material is found within the pores of the porous matrix of the composite material (Paragraph [0062]). The Examiner lastly notes that the claims do not require that the magnetic material and catalyst are “embedded” into the porous matrix. For at least the above reasons, the rejection over Johnson is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 10, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the limitations “a catalyst capable of facilitating a chemical reaction involving a contaminant of the contaminated water” renders the claims indefinite, as the catalyst is defined solely on it function in specific intended use that does not limit the recited composite material, which could be used in any known process.  Adding to the issue of indefiniteness is the scope of what is to be considered “a contaminant of the contaminated water”, which itself depends upon the end use of the water, the type of contaminant, its concentration, as well as specific state or country laws.  It is further unclear what the contaminant is reacting with in the reaction that is catalyzed by the catalyst. The Examiner concludes from the above that the metes and bounds of the catalyst are unclear. For the purposes of examination, the Examiner will consider the limitations of the catalyst according to Paragraph [0100] of the Specification. 
With continued reference to claim 1 and regarding claim 2, the limitations “a density regulating portion to provide the composite material with an average density separably distinct from that of water” renders the claim indefinite, as the density regulating portion is defined such that the composite material will have a different density than water that it can be used to treat as a specific intended use, wherein the (contaminated) water is not required to ever be in contact with the composite material to meet the limitations of the claim.  The ordinary artisan would have to conduct a method step of contacting the composite material with water in order to determine the relative density, which is outside the scope of composite material claim 1.
Additionally, it is not clear whether this is an actual distinct component or if the limitation would be met by a teaching of a composite comprising the recited binder, catalyst, and magnetic material that showed settling or floating behavior in water. Claim 2 is rendered indefinite for the same reasons. For the purposes of examination, the Examiner will interpret these limitations as consistent with the material taught in Paragraphs [0081-0083, 0127] of the Specification or if a reference teaches or suggests differing settling or floating in water.
With respect to claims 4-6, the limitations “buoyant core” render the claim indefinite, as the scope of what is to be considered a “buoyant” core cannot be defined by a particular end use of the composite material (i.e., buoyant with respect to water, when water is not part of the composition). For the purposes of examination, the Examiner will interpret these limitations as consistent with the material taught in Paragraphs [0081-0083, 0127] of the Specification as a non-limiting guide, especially plastic microbeads and hollow microspheres. 
With continued reference to claim 4, the limitations “wherein the buoyant core is coated by the porous matrix” is not understood, as the density regulating portion is disposed in the porous matrix according to claim 1.
With respect to claim 10, the limitations “a conductivity-enhancing functional additive…for increasing adsorption of the contaminant”, “a polarity-modifying functional additive…for increasing adsorption of the contaminant”, and “an electric charge-modifying functional additive…for increasing adsorption of the contaminant” all render the claim indefinite, as these limitations cannot properly define components of the composite material, as the composite material is not limited to applications of contaminated water treatment. For the purposes of examination, the Examiner consider the limitations in light of Paragraphs [0087, 0106] of the Specification as a non-limiting guide. 
With respect to claim 13, the limitations are method limitations which do not further define the composite material; there is no (contaminated) water, chemical reaction, or contaminated to absorb. For the purposes of examination, the Examiner will consider the limitations of the catalyst according to Paragraph [0100] of the Specification. 
With respect to claim 14, defining the catalyst as a photocatalyst that catalyzes a photocatalytic reaction again defines the catalyst in terms of how it is to function in a specific intended use. For the purposes of examination, the Examiner consider the limitations as met by claim 15. 
For many of the above rejections, the Examiner respectfully suggests that Applicant consider amending the claims in terms of specific chemicals or components of the composite material. 
Regarding claims 3, 7, and 15, they are rejected for being dependent on a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 4-6, 10, and 13-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With respect to claims 2 and 4-6, the limitations define a portion or buoyant core which correspond to a use of the composite material (water treatment). Claim 10 does not further define the composite material because the additives are functional additives dependent on a specific end use. Claims 13 and 14 also recite limitations which depend on contaminant absorption and a chemical reaction that takes place during a specific end use of the composite material. Claim 15 is rejected as it is dependent on claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (U.S. Patent Publication # 2002/0162798), hereinafter, “Johnson”.
With respect to claims 1, 2, and 7, Johnson discloses buoyant composite particles (Abstract; Paragraph [0010]; Fig. 6), comprising a hollow ceramic micro-balloon (“buoyant core”; “average density separably distinct from water”; “average density sufficiently less than water…composite material is buoyant in water”) with is coated by titanium oxide (“binder”) and iron oxide (“magnetic material”) (Paragraph [0030-0032, 0034]), which is then coated by high-surface area titanium oxide coating (“photocatalyst”) (Paragraphs [0030, 0031, 0034]), wherein the resulting magnetic particle is porous, which includes open (pore) channels and pore walls (Paragraph [0045, 0047, 0062], “struts”: see Paragraph [0047]). Johnson teaches nanoporous titanium oxide (“binder”) material within the composite (Paragraphs [0063, 0064], nanoporous considered consistent with “mesoporous” and “resin binder” as consistent with the last sentence of Paragraph [0085] of the Specification).  
Johnson clearly teaches that the active (catalyst) material can be deposited within one or more pores or coated on “struts” (walls) (Paragraph [0062]). It is submitted that the porous blend of titania and iron oxide surrounds the buoyant core and retains the magnetic iron oxide and catalyst as well. 
	With respect to claim 3, Johnson teaches that the titanium oxide of the ceramic micro-balloon (“buoyant core”) incorporates iron oxide (i.e., can be considered as a binder for the iron oxide (“second domain”), and additionally teaches the titanium oxide (“photocatalyst”) coating, as consistent with the two domains as interpreted in the corresponding 112(b) rejection.
With respect to claims 4 and 5, Johnson teaches that the buoyant core is the innermost layer, “coated” by titanium oxide “matrix” which incorporates the iron oxide (“magnetic material”) (Paragraph [0034], “first layer”), and further coated by a “second layer” of titanium dioxide as described above.  
Regarding claim 6, in addition to the above described first and second layers in the rejection of claims 4 and 5, Johnson discloses a third layer of active material with added biomolecules which will better attract and/or hold target nucleic acids, proteins, in a separation process (Paragraph [0060]). Johnson also teaches in the Fig. 6 embodiment that titanium dioxide and iron oxide materials 11 and 12 can act as binders a plurality of particles 10 comprising the hollow core and titanium oxide/iron oxide first layer, and an additive material can form an addition (third) layer (see Figs. 4, 6, wherein 6 “outer” particles 10 surround an “inner” particle 10 as a “second layer” comprising catalyst, are bound to the inner particle, wherein all 7 particles 10 are coated by an active material 14 (Paragraphs [0059, 0062], “third layer”).
	With respect to claim 10, Johnson teaches that the stoichiometric ratio of metal atoms (e.g., titanium) to oxygen atoms can be controlled such that the stoichiometric ratio and the net charge on the surface of the composite particles can be altered, which allows for attraction or holding of added biomolecules which will better attract and/or hold target nucleic acids, proteins, in a separation process (Paragraph [0060]), consistent with an “electric charge-modifying functional additive”. 
	With respect to claims 13-15, Johnson teaches that the buoyant composite particles comprise catalytic titanium oxide, as discussed above, and are capable of acting as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        17 November 2022